Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-2, 6-14, 19-23, 25 and 27-28 are pending. Applicant’s amendment filed on 6/7/2021 is acknowledged.

2. Applicant has overcome the prior objections by removing the improper dependency on multiple dependent claims. 

3. Applicant has overcome the prior rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, and also the rejection under 35 USC 101, because applicant has canceled the claims which were subject to the rejections. 

Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 
5. Claim 25 stands rejected under 35 U.S.C. 102(b) as being anticipated by McDonnell et al.  (WO/2008/048313, IDS reference).

Applicant’s arguments with respect to all of the previously rejected claims was considered persuasive except with respect to claim 25. Claim 25 is a product claim (“An Fc receptor immobilized on a support”). 

McDonnell teaches a soluble neonatal Fc receptor (sFcRn) which is linked to a support surface/support (abstract; ¶s4, 7). 

With respect to the method of what the Fc receptor immobilized on a support is used for, the patentability of a product does not depend on what it is used for or method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In the instant case, the suspension of  Fc receptor immobilized on a support as taught by .

6. Claim 25 stands rejected under 35 U.S.C. 102(b) as being anticipated by Godavarti et al. (US2007/0072307).

Applicant’s arguments with respect to all of the previously rejected claims was considered persuasive except with respect to claim 25. Claim 25 is a product claim (“An Fc receptor immobilized on a support”). 

Godavarti teaches an Fc receptor that can be bound to a resin support (abstract; ¶s42, 48, 63, 71). 

With respect to the method of what the Fc receptor immobilized on a support is used for, the patentability of a product does not depend on what it is used for or method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In the instant case, the suspension of  Fc receptor immobilized on a support as taught by Godavarti is the same product as Fc receptor immobilized on a support as claimed by applicant.


Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.  Claims 1-2, 6-14, 19-23, and 25 stand rejected under 35 U.S.C. 103(a) as being unpatentable over McDonnell et al.  (WO/2008/156124, of record) and Godavarti et al.  . 

With respect to base claim 1, McDonnell teaches methods of purifying Fc containing molecules such as antibodies using a soluble neonatal Fc receptor (sFcRn) which is linked to a support surface/support (abstract; ¶s4, 7). McDonnell teaches that after contacting the support with the antibodies, the adsorbent can be washed and the Fc containing protein/antibody thereafter eluted (¶47). 

While McDonnell does not specifically recite “a method for the separation of antibodies having different degrees of fucosylation” in the preamble or as part of use for separating antibodies, the preamble or “use”  is an expression of purpose and intended results, and as such is non-limiting, since the language does not result in manipulative difference in steps of the claims. Cf. Bristol-Myers Squibb Co. v. Ben Venu labs., Inc., 246 F.3d 1368, 1372, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001), holding that preamble language reciting “a method for treating a cancer patient to effect regression of a taxol-sensitive tumor, said method being associated with reduced hematologic toxicity” was “only a statement of purpose and intended result. The expression does not result in a manipulative difference in the steps of the claims”. See also MPEP 2111.02

With respect to claim 6, McDonnell teaches antibodies of the IgG type (¶30).

With respect to claim 8, McDonnell, as noted above, teaches purification of antibodies (see also ¶29), which is considered to meet the limitation “population of antibodies”. 

With respect to claim 11, McDonnell teaches that the chromatography may be carried out in a column (¶s49, 67). 

With respect to claim 12, McDonnell, as noted above, teaches that the support is washed prior to elution. 

With respect to claims 20-21, although McDonnel does not specifically recite that the method is for analytical or preparative or for experimental or therapeutic purposes, it is noted that in order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 22 USPQ2d 1671 (Fed. Cir. 1992); the court explained that "no utility need be disclosed for a reference to be anticipatory of a claim to an old compound." 964 F.2d at 1124, 22 USPQ2d at 1673. It is enough that the claimed compound is taught by the reference. See also Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 8 USPQ2d 1001, 1013 (Fed. Cir. 2006) and  MPEP 2122. When a claim recites using an old composition or structure  and the use is directed to a result or property of that composition or structure (i.e., analytical or preparative purposes in the Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc. 58 USPQ2d 1508 (CA FC 2001); Ex parte Novitski 26 USPQ 1389 (BPAI 1993); Mehl/Biophile International Corp. V. Milgraum, 52 USPQ2d 1303 (Fed. Cir. 1999); Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. It is noted moreover, that McDonnel teaches analysis of the purified Fc molecule after elution (see for example 2 and ¶s104, 108). 

With respect to claim 22, McDonnell teaches, as noted above, collecting the Fc containing proteins/antibodies. 

With respect to claim 23, McDonnel teaches that after elution the Fc containing proteins are collected (¶s69, 117-118) and McDonnel teaches that the method is for the purification of therapeutic Fc containing proteins (¶s7, 46) which is considered to meet applicants step limitation of “using the collected antibodies for therapeutic purposes.” 

With respect to claims 1 and 25, Godavarti teaches methods of purifying polypeptides having an Fc region such as antibodies using an affinity ligand which is an Fc binding agent such as an Fc receptor that can be bound to a resin support (abstract; ¶s42, 48, 63, 71). Godavarti teaches that after the antibody having the Fc region binds to the Fc receptor, a wash is conducted to remove impurities and the target protein/antibody can then be eluted form the column using an elution buffer having a low pH, e.g., in the range of 2-6.5 (¶s71, 78). 

While Godavarti does not specifically recite “a method for the separation of antibodies having different degrees of fucosylation” in the preamble as part of a “use” for separating antibodies, the preamble and “use” is an expression of purpose and intended results, and as such is non-limiting, since the language does not result in manipulative difference in steps of the claims. Cf. Bristol-Myers Squibb Co. v. Ben Venu labs., Inc., 246 F.3d 1368, 1372, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001), holding that preamble language reciting “a method for treating a cancer patient to effect regression of a taxol-sensitive tumor, said method being associated with reduced hematologic toxicity” was “only a statement of purpose and intended result. The expression does not result in a manipulative difference in the steps of the claims”. See also MPEP 2111.02

With respect to claim 6, Godavarti teaches antibodies of the IgG type (¶s42, 63).

With respect to claim 8, Godavarti, as noted above, teaches purification of antibodies, which is considered to meet the limitation “population of antibodies”. 

With respect to claim 9, Godavarti teaches that the population of antibodies is affinity purified using Protein A or Protein G (¶42)

With respect to claim 10, Godavarti teaches that the support includes a polymeric matrix (¶47). 

With respect to claim 11, Godavarti, as noted above, teaches that the purification may be carried out in a column (¶s49, 67). 

With respect to claim 12, Godavarti, as noted above, teaches that the support is washed prior to elution. 

With respect to claims 20-21, although Godavarti does not specifically recite that the method is for analytical or preparative or for experimental or therapeutic purposes, it is noted that in order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 22 USPQ2d 1671 (Fed. Cir. 1992); the court explained that "no utility need be disclosed for a reference to be anticipatory of a claim to an old compound." 964 F.2d at 1124, 22 USPQ2d at 1673. It is enough that the claimed compound is taught by the reference. See also Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 8 USPQ2d 1001, 1013 (Fed. Cir. 2006) and  MPEP 2122. When a claim recites using an old composition or structure  and the use is directed to a result or property of that composition or structure (i.e., analytical or preparative purposes in the instant case) then the claim is anticipated. See MPEP 2112.02 and Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc. 58 USPQ2d 1508 (CA FC 2001); Ex parte Novitski 26 USPQ 1389 (BPAI 1993); Mehl/Biophile International Corp. V. Milgraum, 52 USPQ2d 1303 (Fed. Cir. 1999); Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. It is noted moreover, that Godavarti teaches analysis of the target protein(¶s124). 

Claim 22 is included because Godavarti teaches, as noted above, collecting the Fc containing proteins/antibodies. 

Claim 23 is included because Godavarti teaches that the proteins purified by the methods can be used for various therapeutic purposes (¶24). 

Differences with claimed invention

McDonnell and Godavarti do not recite that the Fc receptor is the FcyRIIIa (V158).

The prior art references also do not recite that the elution of step d) includes a buffered solution that has a pH value in the range of about 3-5 and is performed at different pH values, and the pH values include 4.6 and 4.2.

The prior art references also do not recite that the binding affinity of the Fc receptor for the antibodies depends on the degree of fucosylation of the antibodies (claim 2), that the antibodies are glycoengineered to have an increased proportion of non-fucosylated oligosaccharides in their Fc region (claim 7).

The teachings further differ in the recitation that the elution of step (c) comprises separation of the antibodies remaining free in the antibody population after the contacting in step (b) (claim 13), and that the antibodies eluted in step (c) are fully fucosylated antibodies (claim 14).

The teachings also differ in the recitation that the antibodies eluted in step d) are partially fucosylated and/or fully non-fucosylated antibodies (claim 19) 

Secondary references
However and with respect to base claim 1, Bolton teaches methods for separating antibody/polypeptide glycoforms such as glycoforms having reduced fucose using a medium that includes an Fc receptor, such as a Fc gamma RIIa V176, which is bound to a solid support  (abstract; ¶s14-15, 17, 58, 105-106, 108). 

Bolton teaches that the medium with the polypeptide/antibody is contacted with the medium comprising the Fc gamma RIII polypeptide under conditions in which the polypeptide binds to the medium, contacting the medium with an elution solution under conditions in which bound polypeptide elutes from the medium and then recovering the bound polypeptide/antibody in the eluate (¶54). 

Bolton teaches that the methods separate polypeptide glycoforms based on degree of fucosylation (¶s5, 11, 25). In addition, Bolton teaches Fig. 1 as showing various peaks which correspond to various fucosylated monoclonal antibodies eluted into various different peaks (see also ¶64). 

Bolton further teaches that the Fc receptor preferentially binds to glycoforms lacking or with reduced levels of fucose (e.g., glycoforms with low levels of the absence of core N-fucosylation) (¶s105-106). 

Bolton further teaches that the polypeptide/antibodies can be eluted from the Fc receptor medium using a step or gradient change in pH, salt or salt type (¶148). 

Bolton further teaches that the pH of the elution buffer may range from about 2-4 and in some embodiments can be changed to produce a gradient elution such as a gradient elution from pH 5 to pH 3, which is considered “a pH value in the range of about 3 to about 5” and intersects applicant's claimed pH values of "4.6 and 4.2". (¶148). 

With respect to claim 6, Bolton teaches antibodies of the IgG type (¶s15, 57).

With respect to claim 7, Bolton teaches that the polypeptides/antibodies include those produced by recombinant DNA techniques (¶s82, 87, 96). 

With respect to claim 8, Bolton, as noted above, teaches purification of antibodies, which is considered to meet the limitation “population of antibodies”. 

With respect to claim 9, Bolton teaches that the load fluid is a partially purified intermediate derived from a chromatography step such as a protein A chromatography step (¶70)

With respect to claim, 10 Bolton teaches that the medium includes polyacrylamide (polymeric matrix) (claim 43). 

With respect to claim 11, Bolton, as noted above, teaches that the purification is carried out in a column. 

With respect to claim 12, Bolton, as noted above, teaches that the medium is optionally washed (¶142). 

With respect to claim 19, (the antibodies which are eluted in step (d) are partially fucosylated and/or fully non-fucosylated antibodies) Bolton teaches in Fig. 1 various antibodies which have been eluted from the Fc gamma RIIIa receptor medium. Some of these antibodies are non-fucosylated (denoted by the lack of "F)) or fucosylated (denoted by the "F"). 

With respect to claims 20-21 and claim 23 Bolton teaches that separation of the polypeptide glycoforms has a variety of applications such as in preparative methods and analytical methods (¶5). 

With respect to claim 22 Bolton teaches, as noted above, collecting the Fc containing proteins/antibodies. 

With respect to claim 25, Bolton, as noted above, teaches that the Fc receptor is immobilized onto a support. 

Okazaki also teaches that depletion of fucose from human IgG1 improves its affinity for Fcy receptor IIIa due to an enhanced association rate (abstract). 

Carton teaches that the FcyRIIIa receptor 158V allotype displays a higher affinity for human Ig1 and increased ADCC (abstract).

Shields teaches that human FcyRIIIa has naturally occurring allotypes at position 158 (Val) which interacts better than other allotypes. Shield teaches that this allotype exhibits significantly improved binding to IgG1 and lacks fucose (p. 26735, 1st ¶).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a Fc receptor immobilized on a support such as a sFcRn as taught by McDonnell or the Fc receptor as taught by Godavarti with an Fc Receptor such as FcyRIIIaa(V158), which binds to antibodies depending on the degree of fucosylation of the antibodies.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because like the Fc receptors taught by Godavarti and McDonnel, Bolton teaches that Fc receptors such as FcyIIIa V176, which is considered to be another name for the currently claimed FcyRIIIa(V158), were known to bind to antibodies depending on their degree of fucosylation and could also be attached to a support and used for affinity purification of antibodies and that such Fc receptors are particularly useful in separating antibodies based on their degree of fucosylation. 

In addition, the V158 allotype was known to display a particular high binding affinity for IgG1 as taught by Cartron and interact with IgG better than other FcyRIIIA allotypes, particularly IgG1 that lacks fucose as taught by Shields. 

One of skill in the art would accordingly be highly motivated to use the particular Fc receptor FcyRIIIa (V158) given the teachings of Bolton that it could be used to separate antibodies depending on their degree of fucosylation and the additional teachings of Cartron and Shield that this particular allotype was known to display superior binding affinity for IgG1 and interact with IgG better than the other FcyRIIIa allotypes. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421. 

Note that the combined references still does not specifically recite that after contacting the antibodies to FcyRIIIa, which is the Fc receptor, that two separate elution steps are conducted as currently recited in steps (c)-(d) (i.e., the antibodies not specifically bound to the Fc receptor are eluted and the antibodies specifically bound to said Fc receptor are eluted). 



Bolton, as noted supra, also teaches that in some embodiments, a medium is contacted with one or more elution solutions under conditions in which a pH gradient is applied (¶41). Bolton further teaches that the afucosylated polypeptide stays bound to the Fc receptor such that it does not typically fall off during a wash with, for example, PBS buffer, but will come off when exposed to more stringent conditions, such as for example, a pH gradient (¶107). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Bolton teaches purification of antibody polypeptides using FcyRIIIa, which is the Fc receptor, based upon the degree of fucosylation of the antibody and also teaches that such antibodies can be eluted in multiple elutions based upon a pH gradient. Accordingly and in absence of evidence to the contrary, the inclusion of two separate elution steps of elute those antibody glycoforms not specifically bound to the Fc receptor and those antibodies separated specifically bound is considered an optimization well within the skill of the art based upon the optimization of pH.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Examiner’s rebuttal
Applicants arguments were fully considered but were not considered persuasive.

Applicant asserts that McDonnell and Godavarti do not teach or suggest a method of separating fucosylated antibodies having different degrees of fucosylation (p. 7, 2nd ¶). 

Applicant further asserts that Okazaki examines the thermodynamics and kinetics of the interaction of three separate antibodies with different fucosylation with Fc receptors. However, this is not the same as disclosing a method of separating antibodies having different degrees of fucosylation (p. 8, 1st ¶). 

This argument was not considered persuasive because the rejection is not based on McDonnel and Godavarti alone or any one reference such as Okazaki.  

Bolton as noted supra teaches separating antibody/polypeptide glycoforms such as glycoforms having reduced fucose using a medium that includes an Fc receptor, such as a Fc gamma RIIa V176, which is bound to a solid support  (abstract; ¶s14-15, 17, 58, 105-106, 108). 

Bolton teaches that the methods separate the  polypeptide glycoforms based on degree of fucosylation (¶s5, 11, 25). In addition, Bolton teaches Fig. 1 as showing various peaks which correspond to various fucosylated monoclonal antibodies eluted into various different peaks (see also ¶64). 

Note that Bolton specification teaches that in some embodiments, the immunoglobulin Fc receptor includes the Fc gamma RIIIa V176 (¶14). As evidenced by Koeleman (see p. 255, 34d ¶), FcgRIIIa gene expresses two isoforms, namely V158 (or V176). Accordingly, Bolton is considered to direct one of skill in the art directly to the currently claimed FcyRIIIa(V158) currently claimed; Koeleman provides evidence that these are the same protein known by two different number schemes.

One of skill in the art would considered that said Fc receptor would also be particularly good in Bolton’s claimed method of using the receptor for separated fucosylated antibody glycoforms given the additional teaching of Carton and Shields that said allotype displays higher affinity to IgG1 and there would also be motivation to choose said receptor based on their teachings that there is an increased ADCC, as noted supra. It accordingly remains the examiner’s position that it would have been obvious at the time the invention was made to have used such an Fc receptor as part of a method to separate different antibody glycoforms lacking or with reduced levels of fucose as taught by Bolton. 
9.  Claims 1-2, 6-14, 19-23, 25, and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over McDonnell et al.  (WO/2008/156124, of record) and Godavarti et al.  (US2007/0072307, of record, in view of Bolton et al.  (US2013/0084648, of record), . 

The prior art teachings of McDonnell, Godavarti, Bolton, Okazaki, Cartron and Shields is discussed supra.

The teachings differ in the specific recitation that the antibodies specifically bound to the Fc receptor are partially fucosylated and/or fully non-fucosylated antibodies (new claim 27).

The teachings also differ in the specific recitation that the elution of step (d) allows the separation of partially fucosylated antibodies and fully non-fucosylated antibodies (new claim 28). 

However, Bolton as noted supra teaches that the methods separate polypeptide glycoforms based on degree of fucosylation (¶s5, 11, 25). In addition, Bolton teaches Fig. 1 as showing various peaks which correspond to various fucosylated monoclonal antibodies eluted into various different peaks (see also ¶64). 

Bolton, as noted supra, also teaches that in some embodiments, a medium is contacted with one or more elution solutions under conditions in which a pH gradient is applied (¶41). Bolton further teaches that the afucosylated polypeptide stays bound to the Fc receptor such that it does not typically fall off during a wash with, for example, PBS buffer, but will come off when exposed to more stringent conditions, such as for example, a pH gradient (¶107). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Bolton teaches purification of antibody polypeptides using FcyRIIIa, including V176 isoform which as evidenced by Koeleman is another name for the currently claimed V158 isoform, which is the Fc receptor, based upon the degree of fucosylation of the antibody and also teaches that such antibodies can be eluted in multiple elutions based upon a pH gradient. Accordingly and in absence of evidence to the contrary, Bolton is considered to teach that antibodies bound to the Fc receptor are either partially fucosylated or fully non-fucosylated antibodies and that elution allows the separation of these different fucosylated glycoforms.

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Examiner’s rebuttal

Applicant throughout its response asserts that references such as Okazaki (see p. 8, 2nd ¶) do not teach or suggest separating antibodies having differing degrees of fucosylation of that the FcyRIIIa V158 binds fully fucosylated, partially fucosylated and non-fucosylated antibodies differently.

This argument was not considered persuasive because Bolton as discussed supra specifically teaches using this Fc receptor to differentiate antibodies based on their degree of fucosylation. 

Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



11. Claims 1-2, 6-14, 19-23, 25 and 27-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,994,610.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘610 Patent claim the same method of separating antibodies using an Fc receptor immobilized on a support. The FcyRIIIa (V158) Fc receptor having C-terminal (Lysine)6 and (Histidine) 6 tags (SEQ ID NO: 1) is considered a species of the currently claimed Fc receptor and, Fcy receptor, FcyRIIIa and FcyRIIIa(V158) (claims 1-5), and as a species it anticipates the instant claims (see MPEP § 804 II.B.1). 

Other limitations claimed in the dependent claims such as purifying using Protein A/G, the support is a polymer matrix, c1) washing the support, the antibodies eluted in step (c) includes separation of the antibodies remaining free in the antibody population after the contacting step (b), the antibodies eluted in step (c) are fully fucosylated antibodies, the elution buffer solution has a pH value in the range of about 3-5 or at pH values 4.6 and 4.2 are contained in the ‘610 dependent claims. 
Applicants have asked the nonstatutory double patenting rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained as explained above. 
12. No claim is allowed. 

13. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 26, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644